                            Case 21-15459-LMI       Doc 32     Filed 06/30/21      Page 1 of 2




           ORDERED in the Southern District of Florida on June 29, 2021.




                                                               Laurel M. Isicoff
                                                               Chief United States Bankruptcy Judge
___________________________________________________________________________




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.gov

           In re:                                                Chapter 7 Cases

           SOS FURNITURE COMPANY, INC. and                       Case No. 21-15459-LMI
           MATTRESS ONE, INC.,                                   Case No. 21-15462-LMI
                                                                 (Jointly Administered)
                 Debtors.
           _____________________________ /

                              ORDER JOINTLY ADMINISTERING CHAPTER 7 CASES

                    THIS MATTER came before the Court upon the Trustee’s Ex Parte Motion for Joint

           Administration of Cases [ECF No. 27] (the “Motion”) filed pursuant to Bankruptcy Rule 1015

           and Local Rule 1015-1(A)(2)(b).

                     The cases identified in the caption of this Order are pending in this Court by or against

            (1) a husband and wife, or (2) a partnership and one or more of its general partners, or (3) two

            or more general members of a partnership, or (4) a debtor and an affiliate. It appears that these

            cases should be jointly administered as authorized under Bankruptcy Rule 1015 and Local

           LF-58A (rev. 12/01/15)                       Page 1 of 2
                 Case 21-15459-LMI       Doc 32     Filed 06/30/21    Page 2 of 2




 Rule 1015-1. Accordingly it is ORDERED that:


        1.      These cases shall be jointly administered. Case No. 15459-LMI is designated the

“lead case”.

        2.        A single case docket and court file will be maintained hereafter under the “lead

case” number.

        3.      Pleadings filed in other than the lead case shall be captioned under the lead case

name(s) and case number followed by the words “(Jointly Administered)” and beneath that caption,

the case names and numbers for the cases in which the document is being filed. Claims filed

shall indicate only the case name and number of the case in which the claim is asserted.

Separate claims registers shall be maintained for each case.

        4.      The Trustee will not commingle assets or liabilities unless and until it is

determined, after notice and hearing, that these cases involve the same debtor or that another

ground exists to order substantive consolidation of these cases.

                                               ###

Submitted by:
Grace E. Robson, Esq.
Markowitz Ringel Trusty & Hartog, PA
101 NE Third Avenue, Suite 1210
Fort Lauderdale, FL 33301
(954) 767-0030

The party submitting the order shall serve a copy of the signed order on all parties listed below
and file with the court a certificate of service conforming with Local Rule 2002-1(F).

Debtor
Attorney for Debtor
U.S. Trustee
Trustee




LF-58A (rev. 12/01/15)                       Page 2 of 2
